Citation Nr: 0311717	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to total disability due to individual 
unemployability (TDIU).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impaired vision, right eye, following VA surgical treatment in 
April 1983.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1944 to July 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2000, July 2001, and October 
2002 rating decisions by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2000, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for impaired vision, right eye, 
following VA surgical treatment in April 1983.  In July 2001, 
service connection was granted for PTSD and a 30 percent 
rating was assigned, effective from March 2000.  The RO also 
denied entitlement to a TDIU in October 2002.  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for impaired vision, right eye, following VA surgical 
treatment in April 1983, is the subject of the remand that 
follows this decision.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of short and long-term memory, 
difficulty in understanding complex commands, disturbances of 
mood and motivation, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  This case does not present such an exceptional or unusual 
disability picture that requires referral to appropriate 
officials for consideration of a total rating based on 
individual unemployability on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no more, is warranted for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2002).  

2.  Referral of this case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of a total rating based on individual 
unemployability is not required by the evidence of record.  
38 C.F.R. §§ 3.321(b)(1); 4.16(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 2000, William A. King, M.D. stated that the veteran 
had moderate PTSD and that his symptoms moderately affected 
his quality of life.  Treatment notes dated in March 200 
reveal that the veteran had lost interest in his hobbies and 
lacked close friends.  He felt that he had grown distant from 
his wife and children.  He complained of disturbed sleep and 
frequent awakening.  He also had difficulty concentrating and 
poor memory.  He avoided social events due to anxiety and was 
irritable.   

In a note dated in June 2000, Dr. King stated that the 
veteran was totally disabled for any type of employment due 
to his medical and psychiatric problems.  Included with this 
opinion were medical records showing PTSD, as well as a other 
disorders, i.e., allergies.  

A June 2000 private treatment record from AnMed Behavioral 
Health Associates shows that the veteran complained about 
having PTSD.  He had an irritable mood.  A history of 
depression, untreated for 20 years, was noted.  

At VA examination for PTSD in July 2000, the examiner 
reviewed the claims folder.  The veteran indicated that he 
had retired in 1988 from the department of corrections.  He 
did odd jobs after that but had to stop because he became 
blind in his right eye.  He spent time with his wife, but did 
not spend a lot of time with his family.  He said that his 
relationship with his wife was okay.  He reported that he did 
not really have a good relationship with his three children.  
He denied having any friends.  The veteran complained of 
sleep problems, nightmares, depression, and irritability.  He 
denied suicidal thoughts.    

On mental status examination, the veteran was alert, 
oriented, and irritable.  His mood was depressed, and his 
affect was rather depressed and irritable.  Speech was normal 
in rate and tone.  Though processes were generally goal 
directed and relevant.  Though content was devoid of any 
audio or visual hallucinations.  The veteran denied any 
paranoid, suicidal, or homicidal ideation.  Memory was fair 
to poor for remote and recent events.  The veteran 
demonstrated appropriate judgment.  He had partial insight 
into his current condition.  The diagnostic impression was 
Axis I, depression, not otherwise specified and post-
traumatic stress disorder related symptoms; and Axis V, 
global assessment of functioning of 60.  In the discussion 
section, the examiner indicated that the veteran appeared to 
be suffering from moderate symptoms of depression with some 
PTSD related symptoms.  He had occasional nightmares, 
agitation, hostility, and depression.  His social 
adaptability and interactions with others was moderately 
impaired given his depression and hostility towards others.  
His flexibility, reliability, and efficiency in an industrial 
setting also given his irritability and hostility were also 
definitely impaired.  The examiner estimated the veteran's 
disability to be in moderate range.  

At VA examination for PTSD in May 2001, the veteran's chief 
complaint was being forgetful.  Mental status examination 
revealed that he presented with poor hygiene, but with 
attention to his appearance.  He made good eye contact.  
Speech was normal amount and rate but increased in volume.  
He was alert and fully oriented with an adequate fund of 
knowledge.  He slept only three hours per night.  He 
complained of middle insomnia and inability to return to 
sleep.  He took medication, that did not help.  He reported 
nightmares frequently, perhaps 5 to 6 times per week.  Past 
nightmares were about the veteran killing police officers, 
and he could not remember the subject matter of his current 
nightmares.  The veteran described his mood as bad, and 
negative towards his wife.  

Affect was full range with some humor.  Thought processes 
were logical but only vague goal orientation was expressed.  
The veteran admitted to suicidal ideations and said that 
shooting himself with a pistol was "a good way out."  With 
regard to homicidal ideations, he said that if it were not 
for the law, there would be a lot of dead people, and that 
"it was tough not to kill."  No signs of hallucinations 
were elicited.  He was able to easily register three words.  
He repeated five but not six digits.  He successfully did a 
mental calculation and spelled a work backwards.  He recalled 
2 of 3 words after a brief distraction and the third after 
prompting.  Abstraction of similarity was concrete but 
interpretation of a proverb was poor.  His judgment to a 
hypothetical was poor.

The diagnosis was Axis I, Age-related cognitive decline, 
post-traumatic stress disorder, delayed onset; and Axis V, 
global assessment of functioning of 59, current.  In the 
discussion section, the examiner stated:  

This veteran is functioning well given his advanced age.  
However, there were signs of emotional disturbance 
including mood disturbance and irritability that 
suggested an underlying traumatic related disorder.  He 
evidently had numerous combat experiences which were a 
basis for traumatic stress disorder.  Overall, his level 
of disability due to post-traumatic stress disorder 
symptoms is in the mild range.  It may be the case and 
can be expected that with increasing time the symptoms 
may possibly continue to exacerbate.  His took Paxil at 
one point when he saw the civilian psychiatrist that he 
had been referred to by his family physician; however, 
he discontinued that medication on his own.  He should 
be encouraged to continue with treatment for his 
emotional disturbance through the VA or other 
sources....

In January 2002, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  Therein, he stated that he "retired" in 
1988.  He also indicated that he last worked from 1989 to 
1990 at the Department of Corrections, as a correctional 
officer.  In 1989, he also worked for a construction company 
doing placement and tying of reinforcement, and at another 
construction company doing carpenter work.  He worked at a 
third company in 1989 doing carpenter work.  The veteran 
indicated that he had 3 years of college education following 
high school.  

The veteran indicated that his PTSD prevented him from 
securing or following any substantially gainfully occupation, 
and that the disability affected his full time employment in 
1989, when he became too disabled to work.  He also stated 
that he was unable to work because of his PTSD, crippling 
arthritis, impaired vision and poor depth perception, and 
neuropathy.  He had trouble following detailed instructions 
and had short-term memory loss for even simple instructions.  
Also, the nightmares he had kept him awake at night, 
preventing him from getting restful sleep and the ability to 
focus on daily tasks that he was trying to perform.  He also 
got confused easily, making it hard for him to accomplish any 
of his directives in life.  

May 2002 VA outpatient treatment records show that the 
veteran had been referred to the mental health clinic by the 
Vet Center.  He was not currently suicidal or homicidal.  

In June 2002, the veteran's private physician, Dr. King, 
wrote a letter on the veteran's behalf.  Therein, Dr. King 
stated that the veteran had idiopathic peripheral neuropathy 
which produced chronic discomfort as well as weakness in both 
lower extremities.  He said that these symptoms prevent the 
veteran from standing or walking for extended distances.  Dr. 
King also noted that the veteran had severe generalized 
osteoarthritis which produced limitation of range of motion 
and affected his ability to stand from a seated position and 
ambulate.  Dr. King noted that the veteran was blind in one 
eye, and stated that "the combination of visual impairment, 
impairment of sensation of the peripheral nerves, and joint 
arthritis produce total disability in this patient."  Dr. 
King said that the veteran was unable to perform work of any 
type at this time or in the future.  

On August 21, 2002, the veteran's readjustment counseling 
therapist from the Vet Center wrote a letter on his behalf.  
The veteran had participated in readjustment-counseling 
services at the Vet Center since May 2002.  The counselor 
said that the veteran was a World War II veteran who was 
currently suffering from PTSD, delayed onset.  His most 
prominent symptoms were extreme isolation, sleep disorder, 
depression, intrusive thoughts, anxiety, anger/rage, 
difficulty concentrating, hypervigilence, and emotional 
numbness.  Their sessions were focused on the veteran's 
understanding of his PTSD, working towards symptom reduction, 
and learning to take proactive measures to prevent the 
worsening of panic/anxiety attacks, depression, and anger 
episodes.  The counselor felt that:

(The veteran)'s PTSD has been developing inside of him 
for a long while and has taken its toll.  (The veteran) 
is so adversely affected by the pervasiveness of his 
PTSD, that it has resulted in almost total isolation for 
him.  The only exception would be the contact with his 
wife and very limited contact with his children. . . The 
veteran is not able to obtain or sustain gainful 
employment because of his service connected PTSD.  

In August 2002, the veteran underwent VA psychiatric 
examination.  The examiner reviewed the claims folder in 
order to determine whether the veteran was employable and 
evaluated his service-connected PTSD.  The examiner recorded 
the veteran's history regarding PTSD, including recent GAF 
scores of 60 and 59, recorded at the July 2000 and May 
2001 VA examinations, respectively.

The veteran's social and occupational history revealed that 
he had been married once for 56 years and had 3 children 4 
grandchildren, and 3 great-grandchildren.  He described 
getting along "so-so" with his wife, since he could be 
somewhat irritable.  He got along fine with his grandchildren 
and great-grandchildren, but was not particularly close to 
them or to his 3 children.  He denied having close friends 
and described a general distrust of other people.  

The veteran spent time doing household maintenance tasks, 
working on his tractor, and watching television.  He and his 
wife went out to dinner several times a year and he went 
shopping about once a month.  He retired at age 62 because he 
wanted to begin to draw social security retirement benefits.  
He had 20 to 30 jobs prior to retirement.  He had done mill 
work, factory work, mechanical work, farming, timber work and 
construction.  

Mental status examination revealed that the veteran was 
alert, oriented and attentive.  His mood appeared to be 
somewhat irritable, as was his affect.  His speech was a 
regular rate and rhythm.  At times, the volume of his speech 
was a bit high.  There was some evidence of psychomotor 
agitation.  His eye contact was good, and he was generally 
cooperative with the examiner; although he tended to have a 
rough demeanor.  His thought process was logical and 
coherent.  His thought content was devoid of any current 
auditory or visual hallucinations, but he did report that 
sometimes he had seen things.  No evidence of delusional 
content was noted, and he denied any current suicidal or 
homicidal ideation.  His memory was intact for immediate, 
recent and remote events.  He was able to concentrate well 
enough to spell world backwards.  It did, however, take him 
two tries.  He was not able to interpret proverbs.

The diagnosis was Axis I, post-traumatic stress disorder; 
Axis IV, difficulties coping with physical problems and with 
PTSD; and Axis V, a global assessment of functioning of 55.  
In the discussion section, the examiner noted that the 
veteran had trouble getting along with other people and 
difficulties trusting others, and that he felt that people 
wished to do him harm, and that some of this appeared to be 
related to his PTSD, and some related to his personality 
style.  The veteran's sleep was disturbed, and he could be 
irritable with his wife.  The veteran noted having past 
depression but none currently.  His social adaptability and 
interactions with others appeared to be moderately impaired.  

The examiner said that the veteran's ability to maintain 
employment and perform job duties in a reliable, flexible and 
efficient manner appeared to be moderately impaired, and 
that, however:

[I]f I am not to consider his age and any kind of 
physical health problems, he would certainly appear 
employable.  He may have some difficulties because of 
his irritability, but he would certainly be able to work 
in some of the capacities that he has worked in the 
past, including doing mechanical work, farming, timber 
work, factory work and construction, again if I am not 
to consider his age.  

The examiner stated that he would estimate the veteran's 
level of disability to be in the moderate range, and he 
appeared capable of handling his own funds.  

August 2002 VA treatment records show that the veteran has a 
current diagnosis of and is being treated for peripheral 
neuropathy and arthritis complaints.  


II.  Legal Analysis

A.  Duty to notify and assist

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
letters sent to the veteran in May 2001, April 2002, and 
November 2002, the RO provided the veteran with the 
applicable law and regulations and informed him of the type 
of information and evidence necessary to substantiate his 
claims for increased rating and TDIU, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therein, the RO provided 
the veteran with the new codified VCAA regulations, under 
38 C.F.R. § 3.159, and explained the types of medical and lay 
evidence needed to evaluate the veteran's claims.  He was 
advised that he could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  The Board finds that the RO's actions are sufficient to 
satisfy the VCAA's notice requirements.  

With respect to the duty to assist, the RO secured all VA and 
private treatment records relevant to the issues being 
decided by the Board, and afforded the veteran a series of 
relevant medical examinations.  Additional development on 
this point is not warranted.  As there is no other allegation 
or indication that relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist  is met.  
38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  Therefore, there is no 
indication that the Board's present review of these claims 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


B.  Higher Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  A 30 
percent rating is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The Board finds that the criteria for a 50 percent initial 
evaluation for the grant of service connection for PTSD are 
more closely approximated in this case.  In finding so, the 
Board notes that at VA examination for PTSD in July 2000 the 
VA examiner gave the veteran a 60 score on the Global 
Assessment of Functioning (GAF) scale.  Subsequent 
psychiatric examinations for PTSD in May 2001 and August 2002 
revealed GAF scores of 59 and 55, respectively.  The instant 
action of the Board is consistent with these variable GAF 
scores.  In assessing the evidence of record, it is important 
to note that the GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV, p. 32).  

A GAF score of 51 to 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional  
panic attacks) OR moderate difficulty in social,  
occupational, or school functioning (e.g., few friends,  
conflicts with peers or co- workers)." Ibid.  The VA examiner 
in May 2001, stated that the veteran's overall level 
disability due to PTSD was in the mild range, but the 
examiner gave the veteran a score of 59, which is in the 
moderate range under the DSM-IV.  The VA examiner in August 
2002 opined that the veteran's social adaptability and 
interactions with others appeared to be moderately impaired.  

In light of Diagnostic Code 9411 and the evidence of record, 
the Board finds that the manifestations of his PTSD more 
closely approximate the criteria for a 50 percent rating-but 
no more, in this case.  The veteran's identified PTSD 
symptomatology controls the decision in this case, and the 
Board finds that these symptoms warrant no more than a 50 
percent evaluation.  Recently, the Court of Appeals for 
Veterans Claims (CAVC) issued important guidance in the 
application of the current psychiatric rating criteria.  CAVC 
held that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  CAVC also stated that the analysis should not be 
limited solely to whether the claimant exhibits the symptoms 
listed in the rating scheme and that it is appropriate for a 
rating specialist to consider factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

A 70 percent rating is not assignable because the evidence of 
record does not show that the criteria for a 70 percent 
rating were met.  The GAF scale scores of 51-60 contemplate 
moderate disability reflected in a 50 percent rating, as 
opposed to occupational and social impairment with 
deficiencies in most areas required for a 70 percent rating.  
Additionally, although the veteran expressed some suicidal 
ideation, he had no plan.  He was alert and fully oriented 
during all examinations.  The veteran's most prominent 
symptomatology is sleep deprivation due to nightmares, and 
irritability noted by almost all of his examiners.  He has 
poor judgment.  His speech has been described as normal in 
rate and tone.  Only one symptom included in a 70 percent 
evaluation, that of poor hygiene, was noted at the VA 
examination in May 2001, but the veteran still paid attention 
to his appearance.  Taking all of the evidence of record into 
account, the veteran's symptomatology more closely reflects 
the criteria for a 50, not 70, percent rating.  

Accordingly, based on the evidence of record, the Board finds 
that a 50 percent evaluation for the veteran's PTSD is 
warranted for the entire period on appeal.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in  
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).  The Board finds that the medical evidence of 
record more closely approximates the criteria for a 50 
percent evaluation, but no more, as set forth above.  


C.  TDIU

The veteran asserts that his service-connected PTSD precludes 
him from obtaining and maintaining gainful employment.  The 
criteria for a total rating based on individual 
unemployability provide as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

38 C.F.R. § 4.16(a) (2002).

The veteran has one service-connected disability, PTSD, found 
to warrant a 50 percent evaluation.  Therefore, he does not 
meet the percentage requirements for consideration for a 
total rating based on individual unemployability under 
section 4.16(a) of the regulations.  In such cases, a total 
rating based on individual unemployability may still be 
granted on an extraschedular basis under 4.16(b).  

Section 4.16(b) of the regulations provides,

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).  Similar 
procedures may be followed under 4.16(b) where a veteran's 
service-connected disability ratings do not meet the 
percentage requirements of 4.16(a) but the RO finds that the 
veteran is nevertheless unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2002). 

The schedular evaluations in this case are not inadequate.  
Higher ratings are provided for certain manifestations of 
PTSD, but the medical evidence reflects that those 
manifestations are not present.  There is also no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any recent periods of hospitalization for 
treatment of PTSD, and treatment records reflect only 
sporadic treatment for this condition. 

With regard to employment, there is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of PTSD.  Rather, the record shows that the 
veteran has other disabling ailments, such as peripheral 
neuropathy, arthritis, and right eye impairment, none of 
which are service connected or can be considered in this 
claim for unemployability.  Indeed, Dr. King attributed the 
veteran's unemployability in part to  peripheral neuropathy, 
arthritis, and visual impairment.

In addition, none of the examiners who have examined the 
veteran in conjunction with his claim has indicated that he 
is unemployable due solely to service-connected disability.  
The VA examiner in August 2002 opined that the veteran 
certainly appeared to be employable, and that he would be 
able to work in capacities that he had worked in before, such 
as doing mechanical work, farming, timber work, factory work 
and construction.  The examiner noted that the veteran may be 
irritable if employed; but not that he would not be able to 
work due to his PTSD, or symptomatology arising from PTSD.  
As noted above, other examiners have assigned GAF scale 
scores of 59 and 60, for only moderate industrial impairment.

Although the veteran's counseling therapist said that the 
veteran was unemployable due to PTSD, the August 2002 VA 
examiner's opinion is found to be more probative because it 
was based upon detailed examination of the veteran and review 
of the claims folder, including the findings of other medical 
professionals.  Factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).    

Accordingly, the RO's decision not to refer this case for 
extraschedular consideration under sections 3.321(b)(1) or 
4.16(b) was reasonable and referral for such consideration 
was not required by the evidence in this case.  38 C.F.R. 
§ 4.16(b) (2002); see Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  For the reasons and bases noted above, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability.  


ORDER

An initial evaluation of 50 percent for PTSD is granted; 
subject to the regulations pertinent to the disbursement of 
monetary funds.

A total disability due to individual unemployability is denied.  


REMAND

Regarding his claim for compensation under 38 U.S.C.A. § 1151 for 
impaired vision, right eye, following VA surgical treatment in 
April 1983, the veteran contends that subsequent impaired vision, 
and current blindness of the right eye, was a direct result of 
surgery performed by VA in 1983.  

On April 5, 1983, at the VA hospital in Columbia, South 
Carolina, the veteran underwent an intracapsular cataract 
extraction with anterior chamber intraocular lens of the 
right eye.  The operative diagnosis was involutional cataract 
of the right eye.  The veteran remained hospitalized until 
April 7, 1983.  

On April 14, 1983, the veteran was seen at VA and it was 
noted that he had rubbed his eye.  The assessment was that 
the lens was displaced post-operatively.  It was determined 
that the lens needed repositioning.  From April 17, 1983 to 
April 21, 1983, the veteran was hospitalized again for 
repositioning of the intraocular lens of the right eye.  Good 
post-operative course was noted each month from May 1983 to 
September 1983.  

In October 2001, William Ballinger, Jr., M.D., summarized the 
veteran's most recent ocular history.  In summary, Dr. 
Ballinger stated that the only means of rehabilitating the 
veteran's right eye, was a corneal transplant with 
intraocular lens exchange, and such was performed on December 
7, 2000.  

In December 2001, Dr. Ballinger stated that the veteran 
developed corneal decomposition associated with the 
intraocular lens used at the time that the veteran received 
cataract surgery of the right eye in 1983 at the VA hospital 
in Columbia, South Carolina.  The veteran continued to heal 
from a corneal transplant with exchange of the intraocular 
lens done in December 2000.  His visual acuity when seen by 
Dr. Ballinger in October 2001 was 20/400(right eye).  
Additionally, the veteran reported in November 1999 that Dr. 
E.D. Jervey told him that his eye sight would have gone bad 
regardless of his physical activity because of the type of 
implant that was used.  Treatment records from Drs. Ballinger 
and Jervey have not yet been associated with the record.  The 
veteran should also be afforded an appropriate VA examination 
on remand.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Obtain the complete treatment records 
associated with the veteran's treatment 
at the Jervey Eye Group from Dr. 
Ballinger and Dr. Jervey, including any 
opinion from Dr. Jervey that the 
veteran's eye sight would have gone bad 
regardless of his physical activity 
because of the type of implant that was 
used by VA.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination by an 
ophthalmologist.  The ophthalmologist 
must review the medical records in the 
claims file and render opinions on the 
following matters:

a.  Did the veteran's surgeries at VA on 
April 5, 1983 and on April 17, 1983 cause 
additional disability to his right eye?  

b.  If so, was the proximate cause of the 
disability of the right eye the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing that surgical treatment?

c.  Are the veteran's current right eye 
disabilities considered additional 
disability not reasonably foreseeable as 
result of the indicated surgeries at VA 
in April 1983?  

If opinions on the requested information 
cannot be stated with certainty, they should 
be expressed within a range of probability, 
if possible.

The doctor must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If further consultation with 
other specialists is determined to be 
warranted in order to respond to the 
foregoing questions, such consultations are 
to be accomplished prior to completion of the 
report.

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the medical report.  Ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned for correction.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, undertake it 
before further adjudication of the claim.

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. 

6.  If the decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


